Citation Nr: 1342440	
Decision Date: 12/23/13    Archive Date: 12/31/13

DOCKET NO.  11-26 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD) prior to October 4, 2011, and a rating in excess of 70 percent since.

2.  Entitlement to service connection for migraine headaches, including as secondary to PTSD.

3.  Entitlement to service connection for hypertension, including as secondary to PTSD.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Heather Van Hoose, Attorney



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tiffany Berry, Counsel 


INTRODUCTION

The Veteran served on active duty from March 1969 to May 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2010 and February 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia. 

In connection with his claims, the Veteran testified at a travel Board hearing before the undersigned Acting Veterans Law Judge in July 2013.  A copy of the transcript is of record.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  On July 25, 2013, at his Board hearing, the Veteran withdrew his appeal as to entitlement to a disability rating in excess of 50 percent for PTSD prior to October 4, 2011, and a rating in excess of 70 percent since.  This was completed prior to the promulgation of a decision in his appeal.  

2.  The competent, probative evidence of record fails to relate the Veteran's currently diagnosed migraine headaches disorder to service or a service-connected disability.

3.  The competent, probative evidence of record fails to relate the Veteran's currently diagnosed hypertension to service or a service-connected disability.

4.  The Veteran's service-connected disabilities preclude him from obtaining and maintaining substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of the issue of entitlement to a disability rating in excess of 50 percent for PTSD prior to October 4, 2011, and a rating in excess of 70 percent since, are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2.  The criteria for service connection for migraine headaches have not been met. 38 U.S.C.A. §§ 1110 , 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013). 

3.  The criteria for service connection for hypertension have not been met. 38 U.S.C.A. §§ 1110 , 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013).

4.  The criteria for a TDIU are met.  38 U.S.C.A. §§ 1154(a), 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.1, 4.16, 4.19 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

In this decision, as the Board is granting the Veteran's claim of entitlement to a TDIU rating, which is a complete grant of the claim.  Thus, a discussion of VA's duty to notify and assist regarding this claim is unnecessary. 

Regarding the Veteran's remaining claims, the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits. 

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  The RO notified the Veteran in August 2010 of the evidence and information necessary to substantiate his claims, as well as his and VA's respective responsibilities in obtaining such evidence and information.  This notice also advised the Veteran of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  As VCAA notice was not completed prior to the initial AOJ adjudication of the claims, such notice was not compliant with Pelegrini. However, since the case was readjudicated thereafter (most recently in a January 2013 Supplemental Statement of the Case), there has been no prejudice to the Veteran in this regard.  See Prickett v. Nicholson, 20 Vet.App. 370, 376  (2006).  Moreover, the Veteran has not argued any error or prejudice concerning VA's duty to notify. 

Relevant to the duty to assist, the Veteran's service treatment records, Social Security Administration (SSA) records, and post-service VA and private treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained, relevant to the claims. 

The Veteran was also afforded VA examinations in June 2012, with respect to these claims.  The Board finds the medical opinions contained in the June 2012 examinations are adequate as they were based on a thorough review of the claims file and provides supporting rationale.  Thus, the duties to notify and assist have been met.

The Veteran has been afforded a hearing before the undersigned Acting Veterans Law Judge (AVLJ) in which he presented oral argument in support of his service connection claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the AVLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

Here, during the hearing, the AVLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Neither the Veteran nor his attorney has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims for benefits.  As such, the Board finds that, consistent with Bryant, the AVLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claims based on the current record.  

Thus, the Board finds that VA has fully satisfied the duty to notify and to assist.  

II.  Withdrawal of Appeal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

As memorialized in the Veteran's July 25, 2013 travel Board hearing transcript, the Veteran, through his attorney, indicated that he wished to withdraw from appellate consideration his appeal as to entitlement to a disability rating in excess of 50 percent for PTSD prior to October 4, 2011, and a rating in excess of 70 percent since.

The Board finds that the Veteran's statement, as recorded by the hearing transcript, indicating his intention to withdraw this claim on appeal satisfies the requirements for the withdrawal of a substantive appeal.  See, e.g., Tomlin v. Brown, 5 Vet. App. 355 (1993).  

As the Veteran has withdrawn his appeal concerning entitlement to a disability rating in excess of 50 percent for PTSD prior to October 4, 2011, and a rating in excess of 70 percent since, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review this claim on appeal and it is dismissed. 



III.  Service Connection Claims

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from a disease or injury incurred or aggravated in line of duty during service.  38 U.S.C.A. §§ 1110, 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with active service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303. 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table). 

Service connection may also be granted for a disability shown to be secondary to an already service-connected disorder.  38 C.F.R. § 3.310 (providing that "a disability which is proximately due to or the result of a service-connected disease or injury shall be service connected").  Service connection may also be granted if there is evidence of aggravation of a claimed condition as a result of the service-connected disability.  Id.  § 3.310(b) ("Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected."). 

A layperson is generally incapable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom.  Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  However, lay evidence can be competent and sufficient to establish a diagnosis of a condition when: (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, pes planus (flat feet), varicose veins, etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  See also 38 C.F.R. § 3.159(a)(2).  A determination as to whether medical evidence is needed to demonstrate that a Veteran presently has the same condition he or she had in service or during a presumptive period, or whether lay evidence will suffice, depends on the nature of the Veteran's present condition (e.g., whether the Veteran's present condition is of a type that requires medical expertise to identify it as the same condition as that in service or during a presumption period, or whether it can be so identified by lay observation).  Savage, 10 Vet. App. 488, 494-97.  See also Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit  (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992). 

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996). 

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-304 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case; a review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion; a medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  See also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise (i.e., about evenly balanced for and against the claim), with the Veteran prevailing in either event.  Conversely, the claim will be denied if the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  All reasonable doubt is resolved in the Veteran's favor. 38 CFR § 3.102. 

VA adjudicators must consider all potential bases of entitlement to service connection - direct, presumptive and secondary.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004).  Here, the evidence does not reflect, nor does the Veteran contend, that the claimed disabilities are directly related to his period of active duty service.   Rather, the Veteran  claims they are secondary to his already service-connected PTSD.  For the reasons that follow, his claims shall be denied.

The Board has reviewed the medical and lay evidence in the claims file, which as will be discussed below, shows that the Veteran has been diagnosed with hypertension and migraine headaches.  Because this appeal, however, turns on whether these disorders are caused by, due to, or aggravated by his already service-connected PTSD, the Board will confine its discussion of that evidence that relates to that issue.  See Newhouse v. Nicholson, 497 F.3d 1298, 1302 (Fed. Cir. 2007); Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (Absent specific evidence indicating otherwise, all evidence contained in the record at the time of the Board's decision must be presumed to have been reviewed by VA and no further proof of such review is needed).

Additionally, the Board notes the Veteran is in receipt of SSA disability benefits.  However, his SSA benefits were awarded based on the severity of his PTSD and gastrointestinal disorders.  There is no indication that these records are relevant to the question of whether the claimed migraine and hypertension disorders are attributable to the Veteran's PTSD.  

	Migraine Headaches 

As already discussed, the essential contention in this case is whether the Veteran's current migraine headaches are due to, caused by, or aggravated by his service-connected PTSD.   

VA treatment records dated through August 2011 show the Veteran was initially diagnosed with migraine headaches following a neurology consult in July 2011, and began receiving treatment at that time.  The Veteran does require the use of medications to treat his headaches.  He is prescribed sumatriptan.  An August 2011 MRI of the brain showed the Veteran suffers from a an intraventricular mass of the middle portion of the right lateral ventricle (i.e., brain tumor).  However, these records do not contain an etiological opinion as to whether his migraine headaches are either due to his military service or to his service-connected PTSD.

The available private treatment records associated with the Veteran's claims file are primarily concerning the severity of the Veteran's PTSD.  These records do indicate a history of migraine headaches; however, they also do not contain any opinions as to whether the Veteran's PTSD causes migraine headaches.  

In June 2012, the Veteran underwent a VA compensation examination on this determinative issue.  The VA examiner reviewed the Veteran's claims file, took a history from the Veteran, and conducted a physical examination.  The VA examiner noted the Veteran's symptoms, such as nausea, vomiting, and sensitivity to light.  It was noted the headaches are located on the right side of his head and occur 2-3 times a week, with duration of 1-2 days.  The examiner ultimately concluded that the Veteran's migraines are not caused by or a result of the Veteran's PTSD.  By way of rationale, the examiner stated that a review of medical literature shows no link between PTSD and migraines.  In fact, it was indicated that migraines are a common disorder that affects up to 12 percent of the general population.  

The Board acknowledges that the Veteran is competent to give evidence about what he has experienced, i.e., in this case, that he has experienced migraine headaches.  He testified during his hearing that he believes his migraines are associated with stress, and that is when they begin.  Similarly, the lay statements provided on his behalf are also competent to describe the frequency and severity of the Veteran's migraines.  However, as a lay person without proper medical training and expertise, he is not competent to provide probative medical evidence on a matter such as the diagnosis or etiology of a neurological disorder.  For example, he is not competent to state that any currently diagnosed neurological disorder, such as migraine headaches, are the result of his military service or may be attributable to a service connected disability because a diagnosis of this condition involves complex medical issues relating to psychiatric and neurological evaluations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Therefore, the Board finds the opinion of the VA examiner to be significantly more probative than the lay assertions of the Veteran and other lay witnesses.

Because the preponderance of the evidence shows that the Veteran's diagnosed migraine headaches are not related to, had their onset in service, or may be attributable to a service-connected disability, service connection must be denied. 

	Hypertension

The Veteran also claims that his hypertension is secondary to his service connected PTSD.  

Post-service VA treatment records show the Veteran initially presented for treatment in 2005, however, his blood pressure was noted to be within normal limits.  He was diagnosed with hypertension in February 2009.  At that point, he was prescribed HCTZ and Lisinopril to help manage his hypertension.  VA treatment records through August 2011 show the Veteran continued to receive treatment for his hypertension, but they do not contain an opinion as to whether his hypertension is related to his service-connected PTSD.

In June 2012, the Veteran was scheduled for a VA examination.  Following a review of the Veteran's claims file, a history from the Veteran, and a physical examination, the VA examiner concluded that the Veteran's hypertension is less likely as not caused by, permanently aggravated by, or the result of his service-connected PTSD.  The examiner noted that although mental disease and stress can temporarily elevate blood pressure during an acute phase of the disease, the medical literature does not substantiate a claim that PTSD permanently elevates blood pressure.  As such, essential hypertension is not caused by or permanently aggravated by PTSD.  Further, essential hypertension has not been related to PTSD.  The examiner stated that while it is known that stress can transiently elevate blood pressure in all individuals, this is a normal response to catecholamine release and such temporary elevation does not cause or aggravate the underlying condition of hypertension.  Further, the medical literature does not substantiate a claim that PTSD permanently elevates blood pressure.  

The Board acknowledges that the Veteran is competent to give testimony on his belief that his current stress level due to his PTSD caused or aggravated his hypertension.  The Board has also considered the lay statements submitted in support of his claim from family and friends.  However, as a lay person without proper medical training and expertise, he is not competent to provide probative medical evidence on a matter such as the diagnosis or etiology of a cardiac disorder.  For example, he is not competent to state that any currently diagnosed cardiac disorder, such as hypertension, is the result of his military service or may be attributable to a service connected disability because a diagnosis of this condition involves complex medical issues relating to psychiatric and cardiac evaluations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Therefore, the Board finds the opinion of the VA examiner to be significantly more probative than the lay assertions of the Veteran and other lay witnesses.

Because the preponderance of the evidence shows that the Veteran's diagnosed hypertension is not related to, had its onset in service, or may be attributable to a service-connected disability, service connection must be denied.

IV.  TDIU

The Veteran presently seeks a TDIU, indicating that his service-connected disabilities prevent his from following and maintaining gainful employment.  VA will grant a TDIU when the evidence shows that the Veteran is precluded, by reason of his service-connected disabilities, from obtaining or maintaining "substantially gainful employment" consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16. 

The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).   A threshold requirement, however, for eligibility for a TDIU under 38 C.F.R. § 4.16(a)  is that, if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) . 

Here, the Veteran is currently service-connected for PTSD (rated 70 percent), irritable bowel syndrome (IBS) (rated at 30 percent), gastric ulcer (rated at 20 percent), and erectile dysfunction (rated at 0 percent).  The combined disability rating is 80 percent.  Thus, the Veteran's service-connected disabilities satisfy the schedular criteria set forth in 38 C.F.R. § 4.16 (a) (2013). 

A June 2009 VA psychiatric examination noted that the Veteran was not retired but also not currently employed.  The reason cited was that he was laid off due to the economy.  No specific opinion as to employability was provided.  

In September 2009, the Veteran was scheduled for a VA examination concerning the severity of his gastric ulcer disability.  Concerning the issue of employability, the VA examiner noted that the Veteran was fired from his last place of employment, a hardware store, in March 2009 due to not wanting to wait on people.  The Veteran stated he would stay in the back of the store because he did not want to deal with people, which he attributed to his PTSD.  Again, no specific opinion as to employability was provided.  

The report of a November 2009 private psychiatric evaluation from Dr. Levin noted that as a result of the Veteran's PTSD he does not want to do anything.  He stated that he does nothing for fun and has no hobbies.  Additionally, he does not belong to any social organizations outside of VA.  There was no specific comment as to whether the Veteran was unemployable due to his service-connected disabilities.  

An April 2010 VA examiner was asked to provide an opinion as to the extent of the functional impairment due to the Veteran's service connected disabilities and how that impairment impacts physical and sedentary employment.  As to the Veteran's stomach disabilities, the examiner determined there were no occupational limitations due to this disability.  A comment as to the impact of the Veteran's PTSD was not provided.

Thereafter, a May 2010 VA psychiatric examination was conducted.  At that time, the examiner stated that the PTSD symptoms appear to have had a long standing impact on capability for work activity that involves special interaction.  He was noted to be guarded, suspicious and hypervigilant in interpersonal settings.  The examiner noted the Veteran's past employment as a well tender and in a hardware store,  jobs which allowed him to work in a solitary environment.  Therefore, the examiner concluded that the Veteran would require a work setting similar to previous jobs where he could work independently and in relative isolation from others.  The Veteran was again examined in October 2010.  The VA examiner concluded that the Veteran's functioning is limited by his symptoms and would likely lead to lowered reliability and productivity if he were employed.  The examiner noted the Veteran was also limited socially.  

A March 2011 VA examiner opined that the Veteran's PTSD symptoms require continuous medication.  The examiner noted the Veteran had not been gainfully employed in the past 12 months.  The examiner stated that the Veteran's PTSD would not impact physical performance in a work setting.  However, the examiner stated that the Veteran was not focused due to medications so he could not do sedentary employment until there was significant medication adjustment.  In conclusion, the examiner stated that from an employer's perspective, the Veteran probably looked like a major risk given endocrine-metabolic, neurological, and psychiatric impediment. 

An April 2011 examination, specifically conducted on this issue of entitlement to TDIU, determined that the Veteran's service-connected stomach disabilities and erectile dysfunction would not impair the Veteran's ability to perform physical or sedentary employment.  However, the examiner did not address the impact of the Veteran's PTSD, stating that an opinion as to the impact of the Veteran's PTSD on his ability to obtain and maintain substantially gainful employment would be needed from the specialty examiner.  

An October 2011 private psychological opinion, provided by Dr. Atkinson, did not provide an opinion as to employability.  

The Veteran was again reevaluated in June 2012 during a VA examination.  The Veteran reported that he had been able to work 6 or 7 days a week but that he lost his job when he was required to attend group meetings.  However, the Veteran also reported that he worries his concentration is not sufficient to allow him to drive safely.  The examiner stated this would limit the number of jobs he would be able to maintain.  In conclusion, the examiner stated that the Veteran's symptoms do not appear to completely prevent him from obtaining employment but would likely impact his overall success in his work.  That same month, the Veteran was provided a VA examination to assess the severity of his service-connected stomach disabilities.  However, the VA examiner determined there was no impact on his ability to work as a result of these disabilities.  

In February 2013, the Veteran again underwent a private psychiatric assessment.  The examining psychiatrist stated that the Veteran was not able to secure and follow substantially gainful occupation by reason of his service-connected disabilities.  However, no rationale was provided. 

In March 2013, the Veteran and his attorney submitted a vocational rehabilitation evaluation.  The examining specialist reviewed the claims file and conducted a clinical evaluation.  The specialist ultimately concluded that the Veteran is not able to engage in gainful employment at any exertional level due to limitations imposed by his service-related medical conditions.  The specialist stated that if the Veteran's irritable bowel syndrome were active, he would have to use the restroom five to six times during an eight-hour shift.  Additionally, his PTSD causes vocational limitations that would prevent him from engaging in gainful employment.  The examiner specifically noted that VA evaluation had shown clinically significant distress in occupational areas of functioning, memory loss, impaired judgment, disturbance of mood and motivation, difficulty establishing effective work relationships, difficulty in adapting to stressful circumstances including work, and unprovoked irritability.  The examiner concluded that based on the limitations identified in VA reports, the vocational limitations associated with the Veteran's service-connected psychiatric conditions would prevent him from engaging in gainful employment at any exertional level.

Many of the examination reports listed above contain no opinion directly addressing the salient issue of whether the Veteran's service-connected disabilities render him unable to obtain and maintain substantially gainful employment.  However, there are also opinions that weigh in favor of the Veteran's claim and opinions that weigh against the Veteran's claim.  After careful review, the Board finds that the March 2013 Vocational Evaluation that weighs in favor of the Veteran's claim is the most probative opinion of record, based on the examiner's thorough review of the record and articulated reasoning of the positive opinions provided.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

Thus, resolving all reasonable doubt in the Veteran's favor, the Board finds that the evidence is at least in a state of equipoise.  Accordingly, the Board finds that the Veteran is entitled to a TDIU and the claim is granted. 


ORDER

The appeal as to the claim of entitlement to a disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD) prior to October 4, 2011, and a rating in excess of 70 percent since is dismissed.  

The claim of entitlement to service connection for migraine headaches is denied.

The claim of entitlement to service connection for hypertension is denied.

Subject to the law and regulations governing payment of monetary benefits, entitlement to a TDIU is granted.  


____________________________________________
M. N. HYLAND
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


